Name: 77/188/EEC: Council Decision of 14 February 1977 adopting a technological research programme for the footwear industry
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-03-05

 Avis juridique important|31977D018877/188/EEC: Council Decision of 14 February 1977 adopting a technological research programme for the footwear industry Official Journal L 061 , 05/03/1977 P. 0029 - 0031++++COUNCIL DECISION OF 14 FEBRUARY 1977 ADOPTING A TECHNOLOGICAL RESEARCH PROGRAMME FOR THE FOOTWEAR INDUSTRY ( 77/188/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE COUNCIL RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ) CONCERNS THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY ; WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS INTER ALIA AS ITS TASK TO PROMOTE THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES AND A CONTINUOUS AND BALANCED EXPANSION ; WHEREAS THE TECHNOLOGICAL IMPROVEMENTS IN FOOTWEAR MANUFACTURE WHICH ARE NECESSARY ON ECONOMIC AND SOCIAL GROUNDS AND WHICH CONSTITUTE A STEP FORWARD IN THE ATTAINMENT OF THE SAID OBJECTIVES , INVOLVE THE IMPLEMENTATION OF CERTAIN RESEARCH PROJECTS DESIGNED IN PARTICULAR TO REDUCE MANUFACTURING COSTS , TO ENSURE A MORE RATIONAL USE OF RAW MATERIALS AND ENERGY AND GREATER FLEXIBILITY OF PRODUCTION TO MEET CONSUMERS' WISHES AND REQUIREMENTS , TOGETHER WITH THE ESTABLISHMENT OF BETTER PSYCHOLOGICAL AND PHYSICAL WORKING CONDITIONS THROUGHOUT THE PRODUCTION CYCLE ; WHEREAS COLLECTIVE RESEARCH PLAYS AN IMPORTANT ROLE IN THE TECHNICAL DEVELOPMENT OF THE FOOTWEAR INDUSTRY , SINCE THIS SECTOR CONSISTS MAINLY OF SMALL AND MEDIUM-SIZED UNDERTAKINGS WHICH CANNOT CARRY OUT THEIR OWN RESEARCH OR WHOSE OWN RESEARCH IS INSUFFICIENT ; WHEREAS , SINCE IN THE FOOTWEAR INDUSTRY THE MEANS TO CARRY OUT RESEARCH ARE TOO LIMITED AT NATIONAL LEVEL , THIS INDUSTRY AND ITS RESEARCH ORGANIZATIONS HAVE PRODUCED A COLLECTIVE RESEARCH PROGRAMME AT COMMUNITY LEVEL COMPRISING THREE RESEARCH PROJECTS AND INVOLVING A TOTAL OUTLAY OF 1 355 000 UNITS OF ACCOUNT ; WHEREAS TWO OF THESE PROJECTS , INVOLVING AN OUTLAY OF 505 000 UNITS OF ACCOUNT , MUST BE INITIATED IMMEDIATELY ; WHEREAS THE FOOTWEAR INDUSTRY AND ITS RESEARCH ORGANIZATIONS WILL NOT UNDERTAKE THE THIRD PROJECT , INVOLVING AN OUTLAY OF 850 000 UNITS OF ACCOUNT , UNTIL THE RESULTS OBTAINED FROM THE FIRST TWO PROJECTS ARE POSITIVE ; WHEREAS A COMMUNITY RESEARCH PROGRAMME , INTENDED TO FROM PART OF THE ABOVEMENTIONED COLLECTIVE PROGRAMME AND HENCE TO FACILITATE ITS EXECUTION , CONSTITUTES A POWERFUL FORCE FOR INTEGRATION IN THE FOOTWEAR SECTOR , WHICH WILL FURTHERMORE PROMOTE THE DEVELOPMENT OF TECHNOLOGY IN THE COMMUNITY INDUSTRY AND AN INCREASE IN ITS COMPETITIVENESS ; WHEREAS THE EXPENDITURE ALLOCATED BY THE FOOTWEAR INDUSTRY AND ITS RESEARCH ORGANIZATIONS FOR THE IMPLEMENTATION OF THE FIRST TWO PROJECTS IN THE COLLECTIVE PROGRAMME EXCEEDS THE SUM ALLOCATED FOR THE COMMUNITY PROGRAMME ; WHEREAS THE LATTER DOES NOT COVER THE THIRD PROJECT ; WHEREAS THE COLLECTIVE PROGRAMME IS THE RESULT OF MORE THAN 10 YEARS' COOPERATION BETWEEN THE RESEARCH ORGANIZATIONS AND THE FOOTWEAR INDUSTRY WITHIN THE COMMUNITY ; WHEREAS THIS FACT SHOULD GUARANTEE THAT THE PROGRAMME WILL BE CARRIED OUT RATIONALLY AND LEAD TO POSITIVE RESULTS ; WHEREAS THE COMMUNITY PROGRAMME THEREFORE APPEARS NECESSARY TO ATTAIN , IN THE CONTEXT OF THE COMMON MARKET , THE OBJECTIVES OF THE TREATY ; WHEREAS THE TREATY DID NOT MAKE PROVISION FOR THE POWERS REQUIRED FOR THIS PURPOSE ; HAVING REGARD TO THE OPINION OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( OREST ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 A COMMUNITY TECHNOLOGICAL RESEARCH PROGRAMME FOR THE FOOTWEAR INDUSTRY , AS SET OUT IN THE ANNEX HERETO , IS HEREBY ADOPTED FOR A PERIOD OF FOUR YEARS FROM 1 JANUARY 1977 . ARTICLE 2 THE MAXIMUM FINANCIAL CONTRIBUTION TO BE MADE BY THE COMMUNITY TOWARDS THE PROGRAMME IS SET AT 235 000 UNITS OF ACCOUNT , THE UNIT OF ACCOUNT BEING DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 25 APRIL 1973 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 1 ) . ARTICLE 3 THE COMMISSION SHALL IMPLEMENT THE PROGRAMME BY MEANS OF CONTRACTS . ARTICLE 4 THE INFORMATION GAINED AS A RESULT OF THE IMPLEMENTATION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 2 ) . DONE AT BRUSSELS , 14 FEBRUARY 1977 . FOR THE COUNCIL THE PRESIDENT J . SILKEN ( 1 ) OJ NO C 30 , 7 . 2 . 1977 , P . 26 . ( 2 ) OPINION DELIVERED ON 24 DECEMBER 1976 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO L 116 , 1 . 5 . 1973 , P . 1 . ( 5 ) OJ NO L 255 , 29 . 9 . 1974 , P . 1 . ANNEX COMMUNITY TECHNOLOGICAL RESEARCH PROGRAMME FOR THE FOOTWEAR INDUSTRY AN AMOUNT OF 235 000 UNITS OF ACCOUNT IS TO BE ALLOCATED FOR THE IMPLEMENTATION OF THE PROGRAMME WHICH CENTRES ON THE FOLLOWING TWO PROJECTS : RESEARCH PROJECT I : RATIONAL USE OF MATERIALS FOR UPPERS MAIN OBJECTIVES SAVING OF RAW MATERIALS ; INCREASED FLEXIBILITY OF PRODUCTION IN ACCORDANCE WITH CONSUMER REQUIREMENTS ; IMPROVEMENTS OF PLACES OF WORK ; DEVELOPMENT OF THE TECHNOLOGY FOR PRODUCING NEW MACHINES AND SYSTEMS OF ADJUSTMENT . PROGRAMME ANALYSIS OF THE DEGREE OF RAW MATERIALS UTILIZATION ACHIEVED WITH CURRENT TECHNIQUES , USING INFORMATION PROVIDED BY A REPRESENTATIVE SAMPLE OF 30 FIRMS ON THE DEGREE OF MATERIALS UTILIZATION OBTAINED DURING RECENT YEARS USING CERTAIN TECHNIQUES AND MATERIALS AND FOR CERTAIN SHAPES AND TYPES OF FOOTWEAR . IN ADDITION A STUDY OF METHODS ON THE BASIS OF ONE OR MORE STANDARD FOOTWEAR DESIGNS . TAKING THE RESULTS OF THE ANALYSIS AS A BASIS , THE DEVELOPMENT OF SYSTEMS FOR OPTIMIZING MATERIALS UTILIZATION , BY USING ELECTRONIC BEAM SCANNING AND DATA PROCESSING . RESEARCH PROJECT II : RATIONALIZATION OF THE MANUFACTURE OF UPPERS MAIN OBJECTIVES ADAPTATION OF THE TECHNIQUE FOR PRODUCING UPPERS TO THE REST OF THE SHOE MANUFACTURING PROCESS , IN ORDER TO INCREASE PRODUCTIVITY , REDUCE PRODUCTION COSTS AND IMPROVE WORKING CONDITIONS . DEVELOPMENT OF THE NECESSARY TECHNOLOGY FOR CONSTRUCTING NEW , NUMERICALLY-CONTROLLED MACHINE TOOLS . PROGRAMME STUDY OF THE PRODUCTION PROCESSES USED IN MANUFACTURING THREE TYPES OF SHOE , FOR MEN , WOMEN AND CHILDREN , REQUIRING DIFFERENT PRODUCTION METHODS , ON THE BASIS OF THE EXPERIENCE OF 120 UNDERTAKINGS . THIS STUDY WILL COVER THE PRINCIPAL ECONOMIC AND ERGONOMIC PRODUCTION PARAMETERS , E.G . MATERIALS , TOOLING AND LENGHT OF EACH OPERATION , AND WILL INCLUDE AN ANLYSIS OF EACH OF THE 18 STAGES OF PRODUCTION WITH A VIEW TO MERGING THEM INTO MORE SATISFACTORY GROUPS OF INTEGRATED ACTIVITES . COLLECTION AND PROCESSING OF THE DATA NECESSARY FOR NUMERICAL CONTROL AND OF THE DESIGN DATA FOR NEW MACHINE TOOLS , IN PREPARATION FOR THEIR PROCESSING BY COMPUTER .